Mr. Justice Phillips delivered the opinion of the court: It is provided by section 18 of the Corporation act: “If any person or persons, being or pretending to be an officer or agent or board of directors of any stock corporation or pretended stock corporation, shall assume to exercise corporate powers or use the name of any such corporation or pretended corporation without complying with the provisions of this act, before all stock named in the articles of incorporation shall be subscribed in good faith, then they shall be jointly and severally liable for all debts and liabilities made by them and contracted in the name of such corporation or pretended corporation.” By special finding" the Appellate Court found that the appellants assumed to act as directors of the Dubuque Building Company, a corporation, and assumed and exercised corporate powers in the name of the corporation and contracted in its name with the appellee, by which contract the indebtedness sued for herein was incurred, before all stock named in the articles of incorporation had been subscribed for in good faith. This finding of fact creates a clear liability under section 18, as held by this court in Loverin v. McLaughlin, 161 Ill. 417. The judgment of the Appellate Court is affirmed. Judgment affirmed.